Fourth Court of Appeals
                                   San Antonio, Texas
                                         August 17, 2022

                                       No. 04-21-00360-CR

                                   Kevin Jason GONZALES,
                                           Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                  From the 144th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2020CR0029
                         Honorable Michael E. Mery, Judge Presiding


                                         ORDER
        After this court granted Appellant’s first and second motions for extensions of time to file
the brief, Appellant’s brief was due on August 4, 2022. On August 3, 2022, Appellant moved for
an additional thirty days to file the brief.
       Appellant’s motion is granted. Appellant’s brief is due on September 2, 2022. Absent
extraordinary circumstances, no further extensions of time to file the brief will be granted.




                                                      _________________________________
                                                      Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 17th day of August, 2022.



                                                      ___________________________________
                                                      Michael A. Cruz,
                                                      Clerk of Court